United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40373
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO JAVIER LONGORIA,
                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 7:04-CR-725-3
                      --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Francisco Javier Longoria appeals the 151-month sentence

imposed following his guilty-plea conviction for possession with

intent to distribute 510 kilograms of marijuana, in violation of

21 U.S.C. § 841(a).   He contends that his Sixth Amendment rights

were violated because his sentence was based on facts found by

the sentencing court by a preponderance of the evidence.       He also

contends that he was sentenced under mandatory Sentencing

Guidelines contrary to United States v. Booker, 543 U.S. 220

(2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40373
                                -2-

     The record reflects, however, that Longoria was sentenced

under the post-Booker advisory guidelines scheme, which requires

the sentencing court to calculate the guideline range in the same

manner as before Booker and to make factual findings by a

preponderance of the evidence.   See United States v. Johnson,

445 F.3d 793, 797-98 (5th Cir.), cert. denied, 126 S. Ct. 2884

(2006).   The judgment of the district court is AFFIRMED.